DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. With regards to the amendment to claims 1 and 17, the recitation "any function key" could entail literally any type of function key including the call handling function keys of Nurmi or the home function button of Han. The broadest reasonable interpretation of “any function key” would be such that the fingerprint sensor can be integrated with any function key of the terminal, thus any type of function key with an integrated fingerprint sensor would read on the current claims. Applicant’s arguments seem to focus that the instant application can have multiple function keys with fingerprint sensors integrated there in, however the term “any” does not describe this interpretation. Therefore the Examiner believes claims 1 and 17 will still read on Nurmi and Han because the claim language still allows any type of key to read on the claims.	Claim 9 states that the function key comprising "a power control or a volume control." However the Examiner would like to point out that the instant application's drawings show the fingerprint sensors being integrated into a "home" type key and states that the fingerprint sensors can be integrated with a variety of keys with open ended language. Therefore it could be assumed that the particular function of the key would be a mere design choice, there being no criticality and no unknown results from integrating a fingerprint sensor in various keys with different functions. For the sake of compact prosecution in a new reference in de Luna (2016/0314291) is introduced to show a power button containing an integrated fingerprint scanner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-8, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi et al (2011/0300829) (herein “Nurmi”) in view of HAN et al (2015/0074615) (herein “HAN”).
	In regards to claims 1 and 17, Nurmi teaches a fingerprint collection method, implemented by a terminal, the fingerprint collection method comprising: obtaining a fingerprint collection instruction, wherein the fingerprint collection instruction instructs the terminal to collect a fingerprint (See; Abstract and p[0029] for a fingerprint sensor integrated into a multifunction softkey or other keys); in response to the fingerprint collection instruction, collecting, by using a fingerprint sensor integrated with any function key of the terminal, fingerprint information of a user (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key while in a locked state); obtaining a first function key event of the function key (The user pressed the key which is assumed to be a first key event) performing fingerprint recording process based on the fingerprint information; and refraining from executing the first function key event (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Further see p[0067]-p[0069] when the fingerprint sensor is integrated into the onhook / offhook keys the first operation corresponding to the key  is to answer an incoming call and/or initiate an outgoing call, where these operations will be discarded if the fingerprint is not registered), wherein the first function key event corresponds to a lock screen instruction (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Thus the function key event corresponds to unlocking a lock screen). Nurmi fails to explicitly teach displaying a fingerprint collecting indication on a screen of the terminal, wherein the fingerprint collecting indication corresponds to a fingerprint pattern, collecting by using a fingerprint sensor integrated with a function key of the terminal, fingerprint information of a user while the fingerprint collecting indication is displayed on the screen, displaying an animation of each status of recording of the fingerprint information by the user. 	However, HAN teaches displaying a fingerprint collecting indication on a screen of the terminal, wherein the fingerprint collecting indication corresponds to a fingerprint pattern (See; Figs. 5A-5B where a fingerprint pattern indication is displayed on a screen of the terminal as either the fingerprint shown in Fig. 5A or the progress indicator 510 shown in Fig. 5B), collecting by using a fingerprint sensor integrated with a function key of the terminal, fingerprint information of a user while the fingerprint collecting indication is displayed on the screen (See; Figs. 5B-5J where a fingerprint sensor 169 is integrated in a home button 204 and collects fingerprint information while a fingerprint progress indicator 510 is displayed) where , displaying an animation of each status of recording of the fingerprint information by the user (See; Figs. 5B-5J and p[0243]-p[0248] whereas the fingerprint is detected ridges are thickened (or darkened) as an animation as more and more of the fingerprint is recorded).   	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nurmi to display the on screen indicators as shown by HAN so as to provide a visual feedback to the user when providing a fingerprint, increasing user satisfaction in the device.	Claim 17 is for a computer program product comprising computer executable instructions stored on a non-transitory computer readable storage medium and is rejected for the same reasons as claim 1.	In regards to claims 2 and 18, Nurmi teaches wherein obtaining the fingerprint collection instruction further comprises: detecting that a fingerprint authentication function in a first application is triggered (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Further see p[0067]-p[0069] when the fingerprint sensor is integrated into the onhook / offhook keys the first operation corresponding to the key  is to answer an incoming call and/or initiate an outgoing call, where these operations will be discarded if the fingerprint is not registered. These applications require a fingerprint authentication function to be enacted before the applications can proceed).	In regards to claims 4 and 20, Nurmi teaches setting a function key status of the function key to a locked state in response to the fingerprint collection instruction (See p[0052] where the terminal is locked to prevent actions in response to unintended key activations. When a user touches the fingerprint integrated event, the key is locked when the terminal is in a locked state, and a fingerprint is needed to unlock the key’s function).	In regards to claim 5, Nurmi teaches discarding a first operation instruction corresponding to the first function key event in response to setting the function key status to the locked state (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Further see p[0067]-p[0069] when the fingerprint sensor is integrated into the onhook / offhook keys the first operation corresponding to the key  is to answer an incoming call and/or initiate an outgoing call, where these operations will be discarded if the fingerprint is not registered).	In regards to claim 6, Nurmi teaches wherein the method further comprises: determining a priority of the first function key event and a priority of collecting the fingerprint information; and discarding the first function key event when the priority of collecting the fingerprint information is higher than the priority of the first function key event (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] , p[0067]-p[0069] where fingerprint information is higher priority than initiating the key events, where the key events will be discarded if the fingerprint information is not registered).	In regards to claim 7, Nurmi teaches setting the function key status to an unlocked state after performing fingerprint authentication (See; p[0050]-p[0051], p[0064] where the terminal is unlocked after collected registered fingerprint information).	In regards to claim 8, Nurmi teaches generating, in response to the first function key event, an operation instruction, wherein the operation instruction comprises an instruction to cause the terminal to execute a lock screen operation or a returning to a terminal desktop operation (See; p[0052] where when a fingerprint is not recognized the terminal returns to its previous locked state, which can be assumed to be a lock screen operation or returning to a terminal desktop operation).

Claim 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi et al (2011/0300829) (herein “Nurmi”) in view of HAN et al (2015/0074615) (herein “HAN”) and further in view of HONG et al (2017/0060518) (herein “HONG”).
	In regards to claims 3, 11 and 19, Nurmi fails to explicitly teach wherein obtaining the fingerprint collection instruction comprises obtaining the fingerprint collection instruction from another terminal. However, HONG teaches wherein obtaining the fingerprint collection instruction comprises obtaining the fingerprint collection instruction from another terminal (See; Fig. 13 and p[0190]-p[0193] wherein a fingerprint authentication request can be sent from a smart phone 200 to an external watch device 300 for collecting a fingerprint). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nurmi to wirelessly communicate with another device such as a smart watch for fingerprint authentication as shown in HONG so the user does not have to switch screens on the primary device for authentication and thus can more smoothly perform fingerprint authentication through another device. 

Claim(s) 9-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi et al (2011/0300829) (herein “Nurmi”) in view of HAN et al (2015/0074615) (herein “HAN”) and further in view of de Luna (2016/0314291).	In regards to claim 9, Nurmi teaches a terminal, comprising: a function key; a fingerprint sensor integrated with the function key (See; Abstract and p[0029] for a fingerprint sensor integrated into a multifunction softkey or other keys); a processor coupled to the function key and the fingerprint sensor (See; Fig. 2 Processor 18); and a memory coupled to the processor and configured to store programming instructions (See; Fig. 2 RAM/ROM 16) that, when executed by the processor, cause the terminal to obtain a fingerprint collection instruction, wherein the fingerprint collection instruction instructs the terminal to collect a fingerprint; collect by using the fingerprint sensor, fingerprint information of a user (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key while in a locked state); obtain a first function key event of the function key (The user pressed the key which is assumed to be a first key event); perform a fingerprint recording process based on the fingerprint information; refrain from executing the first function key event (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Further see p[0067]-p[0069] when the fingerprint sensor is integrated into the onhook / offhook keys the first operation corresponding to the key  is to answer an incoming call and/or initiate an outgoing call, where these operations will be discarded if the fingerprint is not registered); wherein the first function key event corresponds to a lock screen instruction (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Thus the function key event corresponds to unlocking a lock screen). Nurmi fails to explicitly teach displaying a fingerprint collecting indication on a screen of the terminal, wherein the fingerprint collecting indication corresponds to a fingerprint pattern, collecting by using a fingerprint sensor integrated with a function key of the terminal, fingerprint information of a user while the fingerprint collecting indication is displayed on the screen, displaying an animation of each status of recording of the fingerprint information by the user. 	However, HAN teaches displaying a fingerprint collecting indication on a screen of the terminal, wherein the fingerprint collecting indication corresponds to a fingerprint pattern (See; Figs. 5A-5B where a fingerprint pattern indication is displayed on a screen of the terminal as either the fingerprint shown in Fig. 5A or the progress indicator 510 shown in Fig. 5B), collecting by using a fingerprint sensor integrated with a function key of the terminal, fingerprint information of a user while the fingerprint collecting indication is displayed on the screen (See; Figs. 5B-5J where a fingerprint sensor 169 is integrated in a home button 204 and collects fingerprint information while a fingerprint progress indicator 510 is displayed) where, displaying an animation of each status of recording of the fingerprint information by the user (See; Figs. 5B-5J and p[0243]-p[0248] whereas the fingerprint is detected ridges are thickened (or darkened) as an animation as more and more of the fingerprint is recorded).   	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nurmi to display the on screen indicators as shown by HAN so as to provide a visual feedback to the user when providing a fingerprint, increasing user satisfaction in the device. Nurmi and HAN fail to explicitly teach a function key comprising a power control or a volume control.	However, de Luna teaches a function key comprising a power control having an integrated fingerprint scanner (See; Abstract). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the fingerprint sensor to be integrated into various different keys including a power control key as taught by de Luna as a mere design choice, allowing the user to set different security parameters for different function keys, raising user satisfaction in the device. 	In regards to claim 10, Nurmi teaches wherein obtaining the fingerprint collection instruction further comprises: detecting that a fingerprint authentication function in a first application is triggered (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Further see p[0067]-p[0069] when the fingerprint sensor is integrated into the onhook / offhook keys the first operation corresponding to the key  is to answer an incoming call and/or initiate an outgoing call, where these operations will be discarded if the fingerprint is not registered. These applications require a fingerprint authentication function to be enacted before the applications can proceed).	In regards to claim 12, Nurmi teaches setting a function key status of the function key to a locked state in response to the fingerprint collection instruction (See p[0052] where the terminal is locked to prevent actions in response to unintended key activations. When a user touches the fingerprint integrated event, the key is locked when the terminal is in a locked state, and a fingerprint is needed to unlock the key’s function).	In regards to claim 13, Nurmi teaches discarding a first operation instruction corresponding to the first function key event in response to setting the function key status to the locked state (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] where fingerprint information is collected when a user touches a fingerprint integrated key, in the event that the fingerprint is unregistered than the key status remains in the locked state and will not complete the first operation instructions. Further see p[0067]-p[0069] when the fingerprint sensor is integrated into the onhook / offhook keys the first operation corresponding to the key  is to answer an incoming call and/or initiate an outgoing call, where these operations will be discarded if the fingerprint is not registered).	In regards to claim 14, Nurmi teaches wherein the method further comprises: determining a priority of the first function key event and a priority of collecting the fingerprint information; and discarding the first function key event when the priority of collecting the fingerprint information is higher than the priority of the first function key event (See; p[0029]-p[0030], Fig. 2A, p[0049]-p[0050] , p[0067]-p[0069] where fingerprint information is higher priority than initiating the key events, where the key events will be discarded if the fingerprint information is not registered).	In regards to claim 15, Nurmi teaches setting the function key status to an unlocked state after performing fingerprint authentication (See; p[0050]-p[0051], p[0064] where the terminal is unlocked after collected registered fingerprint information).	In regards to claim 16, Nurmi teaches generating, in response to the first function key event, an operation instruction, wherein the operation instruction comprises an instruction to cause the terminal to execute a lock screen operation or a returning to a terminal desktop operation (See; p[0052] where when a fingerprint is not recognized the terminal returns to its previous locked state, which can be assumed to be a lock screen operation or returning to a terminal desktop operation).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi et al (2011/0300829) (herein “Nurmi”) in view of HAN et al (2015/0074615) (herein “HAN”) in view of de Luna (2016/0314291) and further in view of HONG et al (2017/0060518) (herein “HONG”).
	In regards to claim 11, Nurmi fails to explicitly teach wherein obtaining the fingerprint collection instruction comprises obtaining the fingerprint collection instruction from another terminal. However, HONG teaches wherein obtaining the fingerprint collection instruction comprises obtaining the fingerprint collection instruction from another terminal (See; Fig. 13 and p[0190]-p[0193] wherein a fingerprint authentication request can be sent from a smart phone 200 to an external watch device 300 for collecting a fingerprint). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nurmi to wirelessly communicate with another device such as a smart watch for fingerprint authentication as shown in HONG so the user does not have to switch screens on the primary device for authentication and thus can more smoothly perform fingerprint authentication through another device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627